12 Kt-IH-
                             ELECTRONIC RECORD




COA # 14-12-00956-CR                             OFFENSE: DWI


STYLE: Phillip Brandon Adkins v The State of Texas                   COUNTY: Harris

COA DISPOSITION: Affirmed                    TRIAL COURT: Co Crim Ct at Law No. 2


DATE: December 17, 2013       Publish: Yes                    TC CASE #: 1766984




                      IN THE COURT OF CRIMINAL APPEALS




STYLE: Phillip Brandon Adkins v The State of Texas

CCA#                                                                127*-/*
        APPELLANT^              Petition      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:           DATE:

                                              JUDGE:.

DATE:    ;?«<. /7; :^vy                       SIGNED:                      PC:_

JUDGE:    f^C                                 PUBLISH:                     DNP:




                                                                                  MOTION FOR


                                                      FOR REHEARING IN CCA IS:


                                                     JUDGE:


                                                                       ELECTRONIC RECORD